Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The amendments to the specification mailed on 01/12/2021 are acknowledged and accepted.
Election/Restrictions
Claims 1-13 and 18-24 are in a potential of allowance. The restriction requirement between species, as set forth in the Office action mailed on 12/17/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 14-17, directed to non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “lengths” in line 8 should be amended to read –length--, 
the phrase “brain tissue” in lines 12 and 13 should be amended to read –the brain tissue--, 
the phrase “the amplified and filtered signal” in line 21 should be amended to read –an amplified and filtered signal--, 
the phrase “analog to digital converter” in line 22 should be amended to read –analog to digital converters--, 
and the phrase “the disturbance coefficient” in line 38 should be amended to read –a disturbance coefficient--.  Appropriate correction is required.

Claim 2 is objected to because of the following informalities:  the phrase “said the” in line 1 should be amended to read either –said—or –the--, the phrase “brain tissue” should be amended to read –the brain tissue--.  Appropriate correction is required.

Claim 3 is objected to because of the following informalities:  the phrase “a human head” should be amended to read –the head of a subject--.  Appropriate correction is required.

Claim 4 is objected to because of the following informalities:  the phrase “brain tissue” should be amended to read –the brain tissue--, and the phrase “malignant --.  Appropriate correction is required.

Claim 7 is objected to because of the following informalities: the phrase “malignant glioma” should be amended to read –the malignant glioma--.  Appropriate correction is required.

Claims 8 and 9 are objected to because of the following informalities:  the phrase “said the” in line 1 should be amended to read either –said—or –the--.  Appropriate correction is required.

Claim 10 is objected to because of the following informalities:  the phrase “brain tissues” in line 5 should be amended to read –the brain tissue—and the phrase “malignant glioma” in line 5 should be amended to read –the malignant glioma--.  Appropriate correction is required.

Claim 11 is objected to because of the following informalities:  the phrase “said diagnosing” should be amended to read –diagnosing--, the phrase “a head of a human” should be amended to read –the head of the subject--.  Appropriate correction is required.

Claim 12 is objected to because of the following informalities:  the phrase “a head” should be amended to read –the head of the subject--.  Appropriate correction is required.

Claim 17 is objected to because of the following informalities:  the phrase “said the” in line 1 should be amended to read either –said—or –the--, the phrase “differential impedance” should be amended to read –the differential impedances--, the phrase “its” should be amended to read --a-- (to avoid a potential of 112(b) rejection), and the phrase “malignant glioma” should be amended to read –the malignant glioma--.  Appropriate correction is required.

Claim 18 is objected to because of the following informalities:  the phrases “brain tissue” and “tissue” in line 2 should be amended to read –the brain tissue--.  Appropriate correction is required.

Claims 19 and 20 are objected to because of the following informalities:  the phrase “tissue” in line 3 should be amended to read –the brain tissue--.  Appropriate correction is required.

Claim 22 is objected to because of the following informalities:  claim 22 should be amended to depend on claim 21, to avoid a potential of 112(b) (lack of antecedent basis) for the limitation “said artificial neural network”, the phrase “disturbance --.  Appropriate correction is required.

Claim 23 is objected to because of the following informalities:  claim 23 should be amended to depend on claim 21, to avoid a potential of 112(b) (lack of antecedent basis) for the limitation “said artificial neural network”, the phrase “malignant glioma” should be amended to read –the malignant glioma--.  Appropriate correction is required.

Claim 24 is objected to because of the following informalities: the phrase “screen malignant glioma” should be amended to read –the screening malignant glioma--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recite the limitation “output the amplified and filtered signal” in line 21, this limitation is not defined by the claims, which renders the claims indefinite. The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It also doesn’t change the fact that under the broadest reasonably interpretation one with ordinary skill in the art isn’t sure if the amplified and filtered signal is the excitation signal or the transmitted signal, and/or a different type of signal. The scope of the claim remains indeterminate because of the claimed “output the amplified and filtered signal”.

Claim 10 recite the limitation “the transmission line” in line 4, this limitation is not defined by the claims which renders the claims indefinite. One with ordinary skill in the art isn’t sure the claimed “transmission line” is referring to the first and/or the second transmission lines. As broadly as claimed the scope of the claim is indeterminate with respect to the claimed “transmission line”.

Claim 14 recite the limitation “the four of electrodes and coils” this limitation is not defined by the claims, which renders the claims indefinite. The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. One with ordinary skill in the art isn’t sure if the claimed limitation above refers to four electrode and four coils and/or two electrodes and two coils, still it is not clear if the claimed “electrodes” 
Similarly the claimed limitation “two electrodes and coils” in claim 15.

Claim 14 recites the limitations "the switch network" and “the receiving impedance” in lines 2-3.  There are insufficient antecedent basis for these limitations in the claim.
 
Claim 15 recites the limitations "the switch network" and “the transmission impedance” in lines 2-3.  There are insufficient antecedent basis for these limitations in the claim.

Claim 16 recite the limitation “two receiving locations” this limitation is not defined by the claims, which renders the claims indefinite. The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It also doesn’t change the fact that under the broadest reasonably interpretation one with ordinary skill in the art isn’t sure if the locations are locations on the subject’s head and/or locations in an electronic circuit that measures the impedance. The scope of the claim remains indeterminate because of the claimed “two receiving locations”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 depends on itself.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Arguments
Applicant’s arguments with respect to claims objection, 101 and 112 rejections have been fully considered and are persuasive. The claims objection, 101 and 112 rejections have been withdrawn. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/MAY A ABOUELELA/Primary Examiner, Art Unit 3791